Citation Nr: 0313006	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  01-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cause of death.  

2.  Entitlement to Dependents Educational Assistance under 
the 38 U.S.C.A. Chapter 35 (West 2002).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service in the United States 
Army Reserves from June 1991 to January 1992 and from October 
1996 to July 1997.  The veteran died on September [redacted]
, 1999.  
The appellant is the veteran's widow.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  


REMAND

The evidence shows the veteran was admitted to a private 
medical facility in June 1999 with onset of acute abdominal 
pain.  A percutaneous biopsy of a pancreatic mass, which had 
previously been shown on computerized tomography (CT) scan, 
revealed poorly differentiated pancreatic cancer.  A CT scan 
during hospitalization showed metastasis to the liver.  
Thereafter, the veteran underwent treatment.  

The veteran died on September [redacted]
, 1999.  The Certificate of 
Death lists the immediate cause of death as carcinoma of the 
pancreas.  The approximate interval between onset and death 
was listed as six months.  There was no underlying cause of 
death listed.  


The veteran served on active military service in the United 
States Army Reserves from June 1991 to January 1992.  His DD 
Form 214 shows he served in the Southwest Asia Theater of 
Operations from June 30, 1991 to November 11, 1991.  The 
evidence shows his military occupational specialty was 
Transportation Management.  The appellant states he served as 
Lieutenant Commander of the 1103rd Transportation Battalion 
of the 22nd Support Command Unit during this time.  

The veteran had submitted a statement in June 1999.  He 
stated that, while stationed in the Persian Gulf, his duties 
included transporting tanks that had been disabled due to 
firing "sabot rounds."  He contended that exposure to 
depleted uranium from these vehicles subsequently caused 
squamous cell cancer of the neck and back that had been 
surgically removed in Stuttgart, Germany in 1997.  He also 
contended that this exposure also caused his pancreatic 
cancer and liver cancer diagnosed in 1999.  
In November 2001 the RO requested the service department to 
provide the veteran's DD Form 1141, which is his Record of 
Occupational Exposure to Ionizing Radiation.  In February 
2002 the service department responded that this document or 
information either did not exist or was not a matter of 
record.  

The veteran also contended that the "melt down" at 
Chernobyl, in the former Soviet Union (now Ukraine) occurred 
while he was stationed in Heidelberg, Germany from April 1986 
to May 1986.  The Board notes that this nuclear power 
accident occurred at the Chernobyl nuclear facility, which is 
located 80 miles north of Kiev, on April 25, 1986-to-April 
26, 1986.  He contended he was exposed to radiation from the 
accident, which also contributed to the development of these 
disabilities.  

In June 2002 the RO requested verification of the veteran's 
radiation risk activity during active duty in support of 
Desert Storm/Desert Shield and an associated dose estimate 
from the Army Radiation Standards and Dosimetry Lab at 
Redstone Arsenal, Alabama, based on the information provided.  
The RO requested a dose reconstruction for his unit if an 
individual radiation dose estimate was unavailable.  

Later that month, the Army Radiation Standards and Dosimetry 
Lab responded that it could not locate records of exposure to 
ionizing radiation for this veteran.  This facility did not 
provide a dose reconstruction for his unit or state that 
there was no exposure to radiation or that such a dose 
reconstruction for his unit was unavailable.  

Section 3.311(b)(2) of title 38 of the Code of Federal 
Regulations states that the term "radiogenic disease" means 
a disease that may be induced by ionizing radiation and shall 
include: liver cancer and pancreatic cancer.  38 C.F.R. 
§ 3.311(b)(2)(vi), (xi) (2002).  

In this case, the veteran was diagnosed with pancreatic 
cancer with metastasis to the liver in 1999.  This disease 
was diagnosed more than five years after his alleged 
radiation exposure during active service.  

Section 3.311(a)(1) of title 38 of the Code of Federal 
Regulations states that (1) in all cases in which it is 
established that a radiogenic disease first became manifest 
after service and after any applicable presumptive period, 
and (2) it is contended that the disease resulted from 
exposure to ionizing radiation in service, an estimate will 
be made as to the size and nature of the radiation dose or 
doses.  

The development actions must comply with the holding in Earle 
v. Brown, 6 Vet. App. 558 (1994).  The RO has the 
responsibility to obtain information that could assist in the 
preparation of a dose estimate for the veteran.  Thereafter, 
all information which could relate to the amount of any 
radiation exposure the veteran may have received should be 
submitted to the Under Secretary for Health for the 
preparation of a dose assessment in accordance with section 
3.311(a)(2)(iii).  

Then, further development set forth under § 3.311(c) should 
be completed.  The circumstances of the veteran's claimed 
exposure are such that complete exposure information might 
not be found solely in a DD Form 1141.  

38 C.F.R. § 3.311(a)(2)(iii) clearly directs the steps to be 
completed in the dose assessment development phase in a claim 
such as the veteran's.  The regulation clearly directs that 
all records obtained will be forwarded to the Under Secretary 
for Health for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  This is not 
discretionary and the claim must be referred to the Under 
Secretary for Health as provided in the regulation.  The 
Board is bound by the regulations.  38 C.F.R. § 19.5.

VA may rely upon dose data provided by the Department of 
Defense in cases brought under sections 3.311(a)(2)(i) or 
(a)(2)(ii).  The responsibility for dose estimate preparation 
by VA in claims brought under section 3.311(a)(2)(iii) is 
clear from the regulation and must be based upon all 
available information.  This would include any information 
contained in the referenced records.

The Board notes that the claim of entitlement to Dependents 
Educational Assistance is inextricably intertwined with the 
issue of service connection for cause of death.  

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the RO.  See 38 C.F.R. § 19.9 
(2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the RO has not adequately developed the claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 

(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA, 
particularly for a claim that has been pending well after the 
enactment of the VCAA, amounts to a substantial oversight 
indicative of minimal RO development and accordingly compels 
remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, in light of the development required under 38 
C.F.R. § 3.311 and mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should request copies of 
records maintained regarding potential 
occupational exposure to ionizing 
radiation for the veteran or his unit.  
The veteran served on active military 
service in the United States Army 
Reserves from June 1991 to January 1992.  
His DD Form 214 shows he served in the 
Southwest Asia Theater of Operations from 
June 30, 1991 to November 11, 1991.  The 
evidence shows his military occupational 
specialty was Transportation Management.  
The appellant states he served as 
Lieutenant Commander of the 1103rd 
Transportation Battalion of the 22nd 
Support Command Unit during this time.  

The veteran stated that, while stationed 
in the Persian Gulf, his duties included 
transporting tanks that had been disabled 
due to firing "sabot rounds."  The 
appellant contends that exposure to 
depleted uranium from these tanks and 
other vehicles that had been damaged 
subsequently caused the veteran's 
disabilities, which caused his death.  

The veteran also contended that the 
"melt down" at Chernobyl, in the former 
Soviet Union (now Ukraine) occurred while 
he was stationed in Heidelberg, Germany 
from April 1986 to May 1986.  The Board 
notes that this nuclear power accident 
occurred at the Chernobyl nuclear 
facility, which is located 80 miles north 
of Kiev, on April 25, 1986-to-April 26, 
1986.  He contended he was exposed to 
radiation from the accident, which also 
contributed to the development of these 
disabilities.  

In November 2001 the RO requested the 
service department to provide the 
veteran's DD Form 1141, which is his 
Record of Occupational Exposure to 
Ionizing Radiation.  In February 2002 the 
service department responded that this 
document or information either did not 
exist or was not a matter of record.  




In June 2002 the RO requested 
verification of the veteran's radiation 
risk activity during active duty in 
support of Desert Storm/Desert Shield and 
an associated dose estimate from the Army 
Radiation Standards and Dosimetry Lab at 
Redstone Arsenal, Alabama, based on the 
information provided.  The RO requested a 
dose reconstruction for his unit if an 
individual radiation dose estimate was 
unavailable.  Later that month, the Army 
Radiation Standards and Dosimetry Lab 
responded that it could not locate 
records of exposure to ionizing radiation 
for this veteran.  This facility did not 
provide a dose reconstruction for his 
unit or state that there was no exposure 
to radiation or that such a dose 
reconstruction for his unit was 
unavailable.  

All attempts to obtain such records 
through official channels should be 
documented in the claims folder.  Such 
development shall continue until it is 
reasonably certain that no additional 
records are available or that they do not 
exist.  

3.  The RO, as provided in 38 C.F.R. § 
3.311(a)(2)(iii), should insure that all 
likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  If the RO determines that 
such development has been accomplished, 
the records which have been obtained, 
including any available information 
regarding effects of radiation exposure 
from official sources or sources 
identified by the veteran and appellant, 
and the records, information and the 
veteran's and appellant's statements 
concerning his locations and activities, 
should be referred to the Under Secretary 
for Health for the preparation of a dose 
estimate, which may include a 
determination of no exposure.  If it is 
determined that the veteran was exposed 
to ionizing radiation, as claimed, the 
issue should be further developed under 
38 C.F.R. § 3.311(c) as provided under § 
3.311(b)(i). 

In the review of the claim under 38 
C.F.R. § 3.311(c) (ii), any opinion from 
the VA Under Secretary for Benefits, or 
designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that cancer was caused by in-service 
exposure, if so concluded, must be 
thoroughly explained and provide adequate 
rationale for any conclusion or 
conclusions reached.  In accordance with 
the guidance in Stone v. Gober, 14 Vet. 
App. 116 (2000), such an opinion need not 
explicitly discuss each of the 38 C.F.R. 
§ 3.311(e) factors but it must be more 
than a cursory explanation and a mere 
restatement of any opinion obtained from 
the office of the VA Under Secretary for 
Health.

4.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.  


5.  Where the remand orders of the Board 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for cause of death and 
entitlement to Dependents Educational 
Assistance.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for appellate review, if in order.  The 
purpose of this REMAND is to ensure compliance with the 
requirements of due process.  No action is required of the 
appellant unless she receives further notice.  

The RO should provide expeditious treatment to the claim.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


